Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-7, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lebacher (DE 102013215211 A1), hereinafter Lebacher, in view of Gherardi (US 20210071456 A1), hereinafter Gherardi.

Regarding claim 1, Lebacher discloses a home appliance, comprising:
a main body (“The household appliance 1 comprises a housing 2” paragraph [0044]);
a door that opens and closes an open front of the main body (“a loading opening which can be closed by a door 5” paragraph [0044]);
a first and second hinge module, each having a first and second rotational axis member respectively serving as a center of rotation for opening and closing movements of the door and swivably connecting the door to the main body (“hinges 7 and 8 are arranged such that hinge housings 7a and 8a are arranged in the housing 2, and hinge switches 7b and 8b are arranged in the door 5” paragraph [0045] and “it can also be provided that the hinge blades 7 band 8 bare arranged in the housing 2 and the hinge housings 7a and 8a are arranged in the door 5” paragraph [0046]);
a first damper installed in the first hinge module, having a first piston and a first cylinder and providing damping force according to a relative movement of the first piston and the first cylinder; and
a second damper installed in the second hinge module, having a second piston and a second cylinder and providing damping force according to a relative movement of the second piston and the second cylinder (“The two damper units 10 and 11 are separate damper units and can be designed, for example, as cylinder-piston dampers” paragraph [0051] and “FIG. 7 shows a plan view of a further exemplary embodiment in which the configuration according to FIG. 4 is implemented in that the damper unit 10 is arranged in the hinge 8 and the damper unit 11 is arranged in the hinge 7 or an arrangement is implemented in respective hinge housings 7a and 8a. In this embodiment, it is provided with respect to the movement path that the stops 12 and 13 are arranged in the respective hinges 7 and 8 at different points with respect to the movement path, so that here too the offset contact and the associated offset activation of the damper units 10 and 11 is again provided depending on the reaching of the door position III and then of the door position IV” paragraph [0068]),
wherein the first damper starts damping when an angle of the door is at a first damping start angle and the second damper starts damping when an angle of the door is at a second damping start angle greater than the first damping start angle (“An essential idea of the invention is that the damper units are formed separately and the first damper unit is active for damping from a first door position of the door reached between the first and the second end position and the second damper unit is inactive in this first door position and thus does not cancel any damping effect, and only in a second door position of the door which is different from the first door position does the second damper unit contribute to the damping of movement of the door and is active” paragraph [0008]).

    PNG
    media_image1.png
    395
    520
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    337
    251
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    375
    392
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    344
    409
    media_image4.png
    Greyscale

Lebacher does not disclose wherein the start angle and the second damping start angle are opening angles, so as to control an opening speed of the door.

However, Gherardi teaches wherein the start angle and the second damping start angle are opening angles, so as to control an opening speed of the door (“it is provided that the second slots 33 comprise respective through grooves 35 of such length so that their ends do not meet with the sliding members 25, 27 in one or both the opening A and closing C end strokes and furthermore comprise a set of end-stop means 37, all the same or also of different lengths, which can be fixed and removed from the ends of said grooves 35 to activate or deactivate the rotational speed damping in the opening A and closing C end strokes and/or for determining the angular extensions of such end strokes A, C in which said damping takes place” paragraph [0048]).

    PNG
    media_image5.png
    338
    739
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    519
    737
    media_image6.png
    Greyscale

In view of Gherardi’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the start angle and the second damping start angle are opening angles, so as to control an opening speed of the door as is taught in Gherardi, in the home appliance disclosed by Lebacher.
One would have been motivated to include wherein the start angle and the second damping start angle are opening angles, so as to control an opening speed of the door because Gherardi states “An object of the present invention is to propose a hinged device with the possibility of damping either or both the end portion of the opening stroke and the end portion of the closing stroke of a door, hatch or leaf, closure and the like” paragraph [0006]). Therefore, including the teachings of Gherardi will increase choice in the damping of the home appliance of Lebacher.

Regarding claims 2 and 3, Lebacher, as modified by Gherardi, discloses the home appliance of claim 1. 

Gherardi further teaches wherein each hinge module comprises a spring, and elasticity is applied to the door by the spring in a direction in which the door is closed (“The device 1 comprises a helical spring 41 operating under tension and whose ends are fixed, for example by pins and/or hooks, to end portions of the cradle means 11 and of the first element 3 opposite to the hinge pin 7. This helical spring 41 transmits to the second element 5 and to the door, by means of cradle means 11 and rod means 13, a balancing force for the door weight directed in the closing direction” paragraph [0042]), wherein an initial opening angle of the door at which a force that the door opens by means of the self-weight is greater than the elasticity applied by the spring at an angle exists, and the first damping start angle is greater than the initial opening angle (At least by the opening damping region A in figure 1).

In view of Gherardi’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein each hinge module comprises a spring, and elasticity is applied to the door by the spring in a direction in which the door is closed, wherein an initial opening angle of the door at which a force that the door opens by means of the self-weight is greater than the elasticity applied by the spring at an angle exists, and the first damping start angle is greater than the initial opening angle as is taught in Gherardi, in the home appliance disclosed by Lebacher.
One would have been motivated to include wherein each hinge module comprises a spring, and elasticity is applied to the door by the spring in a direction in which the door is closed, wherein an initial opening angle of the door at which a force that the door opens by means of the self-weight is greater than the elasticity applied by the spring at an angle exists, and the first damping start angle is greater than the initial opening angle because Gherardi states that the spring provides “a balance force for the door weight.” Therefore, including the spring will reduce the perceived weight of the door.

Regarding claim 5, Lebacher, as modified by Gherardi, discloses the home appliance of claim 1, wherein one of the first piston and the first cylinder moves along the lengthwise direction of the first hinge module as the door opens, and the other of the first piston and the first cylinder moves along the lengthwise direction of the first hinge module by a first predetermined distance and then is interfered by the first hinge module so as not to move further along the lengthwise direction of the first hinge module as the door opens (“the damper units 10 and 11 are decoupled at least in sections on the movement path between the open end position I and the first door position III. In particular, however, it is provided that, at least shortly before reaching the first door position III, the door 5 is practically coupled directly or indirectly to the damper units 10 and 11, and when reaching the first door position III, the damper unit 10 is then mechanically contacted with the stop 12” paragraph [0061] of Lebacher which has been modified to dampen the opening speed), and
wherein one of the second piston and the second cylinder moves along the lengthwise direction of the second hinge module as the door opens, and the other of the second piston and the second cylinder moves along the lengthwise direction of the second hinge module by a second predetermined distance and then is interfered by the second hinge module so as not to move further along the lengthwise direction of the second hinge module as the door opens (“If a further movement of the door 5 in the direction of the second door position IV is then carried out starting from the first door position III, the damper unit 11 contacts the stop 13 when the second door position IV is reached” paragraph [0062] of Lebacher which has been modified to dampen the opening speed).

Regarding claim 6, Lebacher, as modified by Gherardi, discloses the home appliance of claim 5, wherein the first predetermined distance is shorter than the second predetermined distance (Figure 7 of Lebacher).

Regarding claim 7, Lebacher, as modified by Gherardi, discloses the home appliance of claim 6,
wherein the first hinge module has a first housing extending along the lengthwise direction of the first hinge module (7a or 7b), 
wherein the second hinge module has a second housing extending along the lengthwise direction of the second hinge module (8a or 8b)

Gherardi further teaches:
the other of the first piston and the first cylinder has a first pin insert (25 and/or 27), and the first housing has a first slot for the first pin insert (35), 
the other of the second piston and the second cylinder has a second pin insert (25 and/or 27), and the second housing has a second slot for the second pin insert (35), 
wherein the first predetermined distance is determined by the first slot and the second predetermined distance is determined by the second slot (“it is provided that the second slots 33 comprise respective through grooves 35 of such length so that their ends do not meet with the sliding members 25, 27 in one or both the opening A and closing C end strokes and furthermore comprise a set of end-stop means 37, all the same or also of different lengths, which can be fixed and removed from the ends of said grooves 35 to activate or deactivate the rotational speed damping in the opening A and closing C end strokes and/or for determining the angular extensions of such end strokes A, C in which said damping takes place” paragraph [0048] which modifies Lebacher).

Lebacher, as modified by Gherardi, does not disclose:
the other of the first piston and the first cylinder has a first slot, and the first housing has a first pin insert into the first slot, or
the other of the second piston and the second cylinder has a second slot, and the second housing has a second pin insert into the second slot.

However, the court has held that mere reversal to be an obvious modification In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955). In the present case, the difference between the claims and the prior art is the furnishing of the slots and pins (the damper possessing the slots in the claims as opposed to the housing in the prior art). This is a mere reversal and would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention.

Regarding claim 10, Lebacher, as modified by Gherardi, discloses the home appliance of claim 1, wherein a stroke of the first damper is different from a stroke of the second damper at the same opening angle of the door (Figure 7 shows that the strokes will be different).

Regarding claim 11, Lebacher, as modified by Gherardi, discloses the home appliance of claim 1, wherein a damping coefficient of the first damper the hinge module door is substantially the same as a damping coefficient of the second damper (“the two damper units can also be configured identically by the extent and/or the damping effect” paragraph [0012]).

Regarding claim 12, Lebacher, as modified by Gherardi, discloses the home appliance of claim 1.

Lebacher, as modified by Gherardi, does not explicitly disclose wherein magnitude of damping force applied to the door by the first hinge module is different from magnitude of damping force applied to the door by the second hinge module. However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Although, it has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In this case, Lebacher discloses that the hinges each have a damping magnitude, but does not specifically recite magnitudes. Achieving the claimed magnitudes is a results-effective variable because Lebacher states “after reaching the first door position, a certain damping is already carried out, which, however, is not undesirably high, so that the further movement sequence of the door does not take place too slowly and slowly. After reaching the second door position, a virtually further additional damping effect is then released, which is then also desired in order to prevent an undesirably hard impact of the door” (paragraph [0008]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the damping madnitudes, because the selection of damping to achieve quick door movement while reducing impact constitutes the optimization of design parameters, which fails to distinguish the claim.

Regarding claim 13, Lebacher, as modified by Gherardi, discloses the home appliance of claim 1.

Lebacher, as modified by Gherardi, does not explicitly disclose wherein the first damping start angle of the first hinge module is within a range of 30° to 40°, or the second damping start angle of the second hinge module is within a range of 60° to 80°. However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Although, it has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In this case, Lebacher discloses “The first door position III is offset at an angle α relative to the closed end position II, wherein the second door position IV is offset by an angle β smaller than the angle α relative to the closed end position II” (Paragraph [0050], modified to be opening angles), but does not specifically recite the claimed angles. Achieving the claimed angles is a results-effective variable because Lebacher states “after reaching the first door position, a certain damping is already carried out, which, however, is not undesirably high, so that the further movement sequence of the door does not take place too slowly and slowly. After reaching the second door position, a virtually further additional damping effect is then released, which is then also desired in order to prevent an undesirably hard impact of the door” (paragraph [0008]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the angles, because the selection of angle to achieve quick door movement while reducing impact constitutes the optimization of design parameters, which fails to distinguish the claim.

Regarding claim 14, Lebacher, as modified by Gherardi, discloses the home appliance of claim 1, wherein the first hinge module is installed on one side of the door and the second hinge module is installed on the other side of the door (Figure 1 of Lebacher).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lebacher, in view of Gherardi, and further in view of Yamashita (JP 2005326044 A), hereinafter Yamashita.

Regarding claim 4, Lebacher, as modified by Gherardi, discloses the home appliance of claim 3. 

Lebacher, as modified by Gherardi, does not disclose further a latch holder, wherein the latch holder forcibly opens the door to the initial opening angle.

However, Yamashita teaches a latch holder, wherein the latch holder forcibly opens the door to an initial opening angle (“surface 15 provided on one surface of the opening arm 13 comes into contact with the drawing pin 23 to push and open the drawing pin 23 in the direction of the arrow P 2, and the door 2R starts to be opened” paragraph [0053]).

    PNG
    media_image7.png
    397
    498
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    397
    505
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    403
    510
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    412
    499
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    484
    443
    media_image11.png
    Greyscale

In view of Yamashita’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a latch holder, wherein the latch holder forcibly opens the door to the initial opening angle as is taught in Yamashita, in the home appliance disclosed by Lebacher.
One would have been motivated to include a latch holder, wherein the latch holder forcibly opens the door to the initial opening angle because Yamashita states “even an elderly person or a child can easily open the door 2R” (paragraph [0100]). Therefore, including the feature of Yamashita will simplify opening of the door.

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kleeman (US 20100281650 A1) 

    PNG
    media_image12.png
    572
    473
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    414
    473
    media_image13.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762